UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 Form 10-K x Annual Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2016 o Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number 333-208050 MEDICO INTERNATIONAL INC. (Exact name of small business issuer as specified in its charter) Nevada 37-1793037 (State or other jurisdictionof incorporation or organization) (Primary Standard IndustrialClassification Number) (IRS EmployerIdentification Number) 187 E. Warm Springs Road, Suite B273
